Order entered December 2, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00795-CV

      IN RE THE COMMITMENT OF WILLIARD JOEL ROBINSON

               On Appeal from the Criminal District Court No. 6
                            Dallas County, Texas
                     Trial Court Cause No. CV-2070008

                                     ORDER

      The clerk’s record in this appeal is overdue. Accordingly, we ORDER

Dallas County District Clerk Felicia Pitre to file the record no later than December

13, 2021.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.

                                             /s/   KEN MOLBERG
                                                   JUSTICE